DETAILED ACTION
Claims 4, 12, 16, 17, and 20 are cancelled. Claims 1-3, 5-11, 13-15, 18, 19, and 21-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Konczal (Reg. No. 45,475) on 02/11/2021.
IN THE CLAIMS:
	
	1.-13. (Canceled)
	
14.	(Currently Amended) A method for accessing a storage device coupled with a first computing node of a virtualization system by a virtual machine (VM), the method comprising:
generating a request for accessing data, wherein the storage device comprises a translation table configured for translating between physical block addresses (PBAs) of a physical address space (PAS) and logical block addresses (LBAs) of a logical address space (LAS); 
based on being established in the translation table;
	requesting a coordination service device of the virtualization system for placement information for resolving the address translation conflict based on [[when ]]the placement information for resolving the address translation conflict being unavailable in the first PF agent;  
updating the translation table based on the placement information for resolving the address translation conflict, wherein the translation table allows translation between PBAs and LBAs; 
	wherein the first PF agent is further configured to notify the coordination service device about any event leading to a change of the translation table and about any event leading to a change of the placement information for resolving the address translation conflict; and
	notifying the coordination service device of a resolved address translation conflict.

15.	(Currently Amended) The method of claim 14, further comprising requesting a second PF agent of a second computing node for the placement information for resolving the address translation conflict when the placement information for resolving the address translation conflict is not available in the first PF agent.

	16. – 17. (Canceled) 

18.	(Currently Amended) A first computing node, applied to a virtualization system comprising a storage device, comprising: 

a processor coupled to the memory, the instructions causing the processor to run a virtual machine (VM) to:
generate a request for accessing data, wherein the storage device is coupled with the first computing node, and wherein the storage device comprises a translation table for translating between physical block addresses (PBAs) of a physical address space (PAS) and logical block addresses (LBAs) of a logical address space (LAS);
send the request to a first physical function (PF) agent of the first computing node to request the first PF agent to resolve an address translation conflict based on being established in the translation table;
	update the translation table based on placement information for resolving the address translation conflict, wherein the translation table allows translation between PBAs and LBAs; 
	wherein the first PF agent is further configured to notify a coordination service device about any event leading to a change of the translation table and about any event leading to a change of the placement information for resolving the address translation conflict; and
notify [[a]] the coordination service device about a resolved address translation conflict.

19.	(Currently Amended) The first computing node of claim 18, wherein the instructions further cause the processor to run the VM to request a second PF agent of a second computing node for the placement information for resolving the address translation conflict when the 

20.-21.	(Canceled) 

22.	(Currently Amended) The method claim 14, further comprising resolving, by the first PF agent, the address translation conflict when the placement information for resolving the address translation conflict is available in the first PF agent.

23.	(Currently Amended) The method of claim 15, further comprising requesting, by the first PF agent, from the second PF agent, the placement information for resolving the address translation conflict, wherein the placement information for resolving the address translation conflict is available at the second computing node.

24.	(Canceled) 

25.	(Currently Amended) The first computing node of claim 19, wherein the instructions further cause the processor to run the VM to request, from the second PF agent, the placement information for resolving the address translation conflict, wherein the placement information for resolving the address translation conflict is available at the second computing node.

Allowable Subject Matter

Claims 14, 15, 18, 19, 22, 23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regula (US 2012/0166690 A1; hereinafter Regula1) discloses a system and a method for multi-root sharing of SR-IOV endpoints by utilizing address and requester identifier translations that map transactions between virtual function registers and global memory space (see e.g. Regula1, paragraphs 35-36, 42-46, 50-51). However, Regula1 does not explicitly disclose a PF agent to notify a coordination service device about any event leading to a change of the translation table and about any event leading to a change of placement information for resolving an address translation conflict based on updates made to a translation table as recited in the claims.
Regula et al. (US 2014/0237156 A1; hereinafter Regula2) discloses updating translation tables (see e.g. Regula2, paragraphs 88, 176, 246-249). However, Regula2 does not explicitly disclose a PF agent to notify a coordination service device about any event leading to a change of the translation table and about any event leading to a change of placement information for resolving an address translation conflict as recited in the claims.
Therefore, in view of the limitations “requesting a coordination service device of the virtualization system for placement information for resolving the address translation conflict based on the placement information for resolving the address translation conflict being unavailable in the first PF agent”, “updating the translation table based on the placement information for resolving the address translation conflict, wherein the translation table allows translation between PBAs and LBAs”, “the first PF agent is further configured to notify the coordination service device about any event leading to a change of the translation table and about any event leading to a change of the placement information for resolving the address translation conflict” recited in claim 14, the limitations “send the request to a first physical function (PF) agent of the first computing node to request the first PF agent to resolve an address translation conflict based on mapping of a requested LBA to a PBA not being established in the translation table”, “update the translation table based on placement information for resolving the 
Consequently, claims 14 and 18 are allowed. Claims 15, 19, 22, 23, and 25 are also allowed due to their dependency on allowable independent claims 14 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,521,941 B2 by Regula.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194